DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more openings of claims 1, 3, 6-8, 18-20 and the engine room of claim 1 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato (JP 2006076571A).
Regarding claim 1, Yamato discloses a tractor (Fig. 3, 1) comprising: a front grill (Fig. 3, 20) formed in a mesh-like manner (paragraph 9 on page 2 of the google translation discloses “a front grille 20 having an outside air (cooling air) intake port 19 with a coarse mesh stretched in front”, i.e. the front grill is formed in the claimed mesh-like manner) and configured with one or more openings through which outside air (paragraph 2 on page 3 of the google translation discloses “a wide opening are stretched around the outside air (cooling air) intakes 20a and 20b of the front grill 20”, i.e. there is an opening through which outside air travels to the engine room for cooling) can be taken into an engine room (Fig. 4, room behind element 21 and paragraph 9 on page 2 of the google translation discloses a “partition wall 21 partitioning from the engine room”, i.e. the engine room is present) through the front grill; and a plurality of light units (Fig. 3, 23L and 23R above Fig. 4, 24L & Fig. 5, 24R) including a pair of left and right upper light units (Fig. 3, 23L and 23R) and a pair of left and right lower light units (Fig. 4, 24L and Fig. 5, 24R); and wherein: the pair of left and right upper light units are positioned at an upper portion of the front grill (Fig. 3 illustrates the left and right upper light units are positioned at the upper portion of the front grill 20); and the pair of left and right lower light units are positioned at a lower portion of the front grill (Fig. 3 illustrates the pair of left and right lower light units 24L and 24R positioned at the lower portion of the front grill 20).
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    733
    685
    media_image1.png
    Greyscale

As to claim 2, Yamato discloses further comprising a pair of lower covers (Fig. 3, 22L and 22R) positioned at left and right sides of the front grill.  
Regarding claim 3, Yamato discloses wherein each lower cover of the pair of lower covers defines one or more corresponding side openings (The second to last paragraph on page 2 of the translation describes “the engine 5, the radiator 6, the radiator fan F, and the like described above are covered with left and right side covers 22L and 22R”, i.e. the covers include openings for engine cooling).  
As to claim 4, Yamato discloses an upper cover (Fig. 3, 8a) positioned at the upper portion of the front grill.  
Regarding claim 5, Yamato discloses wherein a front part of the upper cover is provided with an upper opening (the 4th from the last paragraph of the translation describes 8a as being “an open air (cooling air) intake port”, i.e. it has an upper opening).
Regarding claim 6, Yamato discloses a front grill (Fig. 3, 20) including a mesh material (paragraph 9 on page 2 of the google translation discloses “a front grille 20 having an outside air (cooling air) intake port 19 with a coarse mesh stretched in front”, i.e. the front grill includes the mesh material) defining one or more openings configured to enable airflow through the front grill (paragraph 2 on page 3 of the google translation discloses “a wide opening are stretched around the outside air (cooling air) intakes 20a and 20b of the front grill 20”, i.e. there is an opening through which outside air travels to the engine room for cooling) and into a hood cavity (Fig. 3, area behind and below element 8); a first upper light unit (Fig. 3, 23R) and a second upper light unit (Fig. 3, 23L), an upper portion of the front grill positioned between the first upper light unit and the second upper light unit (Fig. 3 illustrates the upper portion of the grill 20 located between 23R and 23L); and a first lower light unit (Fig. 3, 24L) and a second lower light unit (Fig. 5, 24R), a lower portion of the front grill positioned between the first lower light unit and the second lower light unit (Fig. 3 illustrates the lower portion of the grill 20 positioned between 24L and the opposite side which holds 24R).
As to claim 7, Yamato discloses further comprising a first lower cover (Fig. 3, 22L) extending from a first side portion of the front grill, the first lower cover defining one or more first openings (The second to last paragraph on page 2 of the translation describes “the engine 5, the radiator 6, the radiator fan F, and the like described above are covered with left and right side covers 22L and 22R”, i.e. the cover 22L includes openings for engine cooling).  
Regarding claim 8, Yamato discloses further comprising a second lower cover (Fig. 3, 22R) extending from a second side portion of the front grill, the second side portion of the front grill opposite the first side portion of the front grill, and the second lower cover defining one or more second openings (The second to last paragraph on page 2 of the translation describes “the engine 5, the radiator 6, the radiator fan F, and the like described above are covered with left and right side covers 22L and 22R”, i.e. the cover 22R includes openings for engine cooling).  
As to claim 9, Yamato discloses further comprising an upper cover (Fig. 3, 8a) including: a first end positioned adjacent to and extending from the upper portion of the front grill; a second end that is opposite the first end; and a plurality of holes configured to enable outside air to communicate with the hood cavity through the upper cover (the 4th from the last paragraph of the translation describes 8a as being “an open air (cooling air) intake port”, i.e. it has a plurality of holes which enable air to communicate with the hood cavity).
Regarding claim 10, Yamato discloses wherein: the plurality of holes includes a first set of holes and a second set of holes; and the first set of holes and the second set of holes are separated by a center ridgeline associated with the upper cover (the 4th from the last paragraph of the translation describes 8a as being “an open air (cooling air) intake port”, i.e. it has a plurality of holes which enable air to communicate with the hood cavity and they are separated by the top and bottom borders which form the vents for airflow).
As to claim 11, Yamato discloses wherein the center ridgeline bisect the first set of holes and the second set of holes (Fig. 3, 8a illustrates 4 separate and distinct spaces formed by the upper and lower portion of the vents).  
Regarding claim 12, Yamato discloses wherein the upper cover, the first lower cover, and the second lower cover are each separate discrete components (Fig. 3 illustrates 22L and 22R as separate components).  
As to claim 13, Yamato discloses wherein: a first side portion of the front grill (Fig. 3, 20) is interposed between the first upper light unit (Fig. 5, 23R) and the first lower light unit (Fig. 5, 24R); and a second side portion of the front grill (20) is interposed between the second upper light unit (Fig. 3, 23L) and the second lower light unit (Fig. 3, 24L and Fig. 5 illustrates that there is a portion on the side between 23R and 24R and Fig. 1 illustrates that there is a portion on the side between 23L and 24L).  
Regarding claim 14, Yamato discloses further comprising an upper cover (Fig. 3, 8a) including: a first end extending from the upper portion of the front grill (Fig. 2 illustrates the first end which holds 8a and extends from the upper portion of the grill 20); a second end that is opposite the first end (Fig. 3 illustrates the second end on the opposite side of the first end); and a panel defining a plurality of holes configured to enable outside air to communicate with the hood cavity through the plurality of holes (the 4th from the last paragraph of the translation describes 8a as being “an open air (cooling air) intake port”, i.e. it has a plurality of holes which enable air to communicate with the hood cavity).
As to claim 15, Yamato discloses further comprising: a ridgeline that extends from the first end of the upper cover along at least a portion of a center line of the upper cover; and wherein the ridgeline is positioned between a first set of holes of the plurality of holes and a second set of holes of the plurality of holes cover (the 4th from the last paragraph of the translation describes 8a as being “an open air (cooling air) intake port”, i.e. it has a plurality of holes which enable air to communicate with the hood cavity and they are separated by the top and bottom borders which form the vents for airflow).
Regarding claim 16, Yamato discloses a grill (Fig. 3, 20) including a mesh material (paragraph 9 on page 2 of the google translation discloses “a front grille 20 having an outside air (cooling air) intake port 19 with a coarse mesh stretched in front”, i.e. the front grill includes the mesh material) defining 
a plurality of first holes (Fig. 3, 19 and paragraph 2 on page 3 of the google translation discloses “a wide opening are stretched around the outside air (cooling air) intakes 20a and 20b of the front grill 20”, i.e. there is a hole through which outside air travels to the engine room for cooling); a first cover portion (Fig. 1 illustrates the top portion of the hood 8 which is the first cover portion located above the grill 20) positioned above the grill; a second cover portion (Fig. 1 illustrates the right side portion below 8 and attached to the top cover portion of 8); and a third cover portion (Fig. 1 illustrates the left side portion below 8 and attached to the top cover portion of 8), the grill positioned between the second cover portion and the third cover portion; and multiple light units including: a first light unit (Fig. 3, 23L) positioned between the grill and the second cover portion (Fig. 3 illustrates 23L located between 20 and the side portion below 8 which is the second cover portion); a second light unit (Fig. 3, 23R) positioned between the grill and the third cover portion (Fig. 3 illustrates 23R located between 20 and the other side portion below 8 which is the third cover portion); a third light unit (Fig. 1, 24L) positioned between the grill and the second cover portion, and between the first cover portion and the first light unit; and a fourth light unit (Fig. 2, 24R) positioned between the grill and the third cover portion, and between the first cover portion and the second light unit; and where the grill, the first cover portion, the second cover portion, and the third cover portion cooperate to define a hood cavity (Fig. 3, area behind and below element 8) associated with an engine (Fig. 1, 5).
As to claim 17, Yamato discloses wherein: a first portion of the grill (20) is interposed between the third light unit (24L) and the fourth light unit (24R) ; a second portion of the grill is interposed between the first light unit (23L) and the third light unit (24L); a third portion of the grill is interposed between the second light unit (23R) and the fourth light unit (24R); and a fourth portion of the grill is interposed between the first light unit and the fourth light unit, and interposed between the second light unit and the third light unit (Fig. 5 illustrates that there is a portion on the side between 23R and 24R and Fig. 1 illustrates that there is a portion on the side between 23L and 24L).  
Regarding claim 18, Yamato discloses wherein the first cover portion (Fig. 1 illustrates the top portion of the hood 8 which is the first cover portion located above the grill 20) includes: a first end coupled to the first portion of the grill; a second end that is opposite the first end; and a one or more first openings configured to enable air to communicate with the hood cavity (Fig. 1 illustrates the first end coupled to a first part of the grill and a second end which work together to form the vents for air travel and see the 4th from the last paragraph of the translation describes 8a as being “an open air (cooling air) intake port”, i.e. it has an upper opening).
As to claim 19, Yamato discloses wherein: wherein the plurality of first holes configured to enable air into the hood cavity via the grill; the second cover portion defines one or more second openings configured to enable air to communicate with the hood cavity through the second cover portion; and the third cover portion defines one or more third openings configured to enable air to communicate with the hood cavity through the third cover portion (the 4th from the last paragraph of the translation describes 8a as being “an open air (cooling air) intake port”, i.e. it has a plurality of holes which enable air to communicate with the hood cavity).
Regarding claim 20, Yamato discloses wherein: the one or more first openings are positioned closer to the first end of the first cover portion than to the second end; the first cover portion is distinct from the second cover portion, the third cover portion, or both; and the first cover portion, the second cover portion, and the third cover portion are coupled to the grill (paragraph 2 on page 3 of the google translation discloses “a wide opening are stretched around the outside air (cooling air) intakes 20a and 20b of the front grill 20”, i.e. there is an opening through which outside air travels to the engine room for cooling and The second to last paragraph on page 2 of the translation describes “the engine 5, the radiator 6, the radiator fan F, and the like described above are covered with left and right side covers 22L and 22R”, i.e. the covers include openings for engine cooling).  




Claims 1-2, 6 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogami (JP 2004314807), as cited by Applicant.
Regarding claim 1, Nogami discloses a tractor (Fig. 1, 10) comprising: a front grill (Fig. 4, 25) formed in a mesh-like manner (Fig. 19, 50) and configured with one or more openings through which outside air (para. [0031]) can be taken into an engine room (Fig. 1, 14) through the front grill; and a plurality of light units (Fig. 12, 54-55) including a pair of left and right upper light units (Fig. 12, left and right instances of 54) and a pair of left and right lower light units (Fig. 12, left and right instances of 55); and wherein: the pair of left and right upper light units (54) are positioned at an upper portion of the front grill (Fig. 12 illustrates the left and right upper light units are positioned at the upper portion of the front grill 25); and the pair of left and right lower light units (55) are positioned at a lower portion of the front grill (Fig. 12 illustrates the pair of left and right lower light units positioned at the lower portion of the front grill 25).
As to claim 2, Nogami discloses further comprising a pair of lower covers (Fig. 3, 26) positioned at left and right sides of the front grill (para. [0029]).  
Regarding claim 4, Nogami discloses further comprising an upper cover (Fig. 3, 24) positioned at the upper portion of the front grill.  
Regarding claim 6, Nogami discloses a front grill (Fig. 4, 25) including a mesh material (Fig. 19, 50) defining one or more openings configured to enable airflow through the front grill (para. [0031]) and into a hood cavity (Fig. 1, 14); a first upper light unit (Fig. 12, first instance of 54) and a second upper light unit (Fig. 12, second instance of 54), an upper portion of the front grill (25) positioned between the first upper light unit and the second upper light unit (Fig. 14 illustrates the upper portion of the grill 25 will be located between both instances of 54); and a first lower light unit (Fig. 15, 55) and a second lower light unit (Fig. 12, second instance of 55), a lower portion of the front grill positioned between the first lower light unit and the second lower light unit (Fig. 15 illustrates the lower portion of the grill 25 will be located between both instances of 55).
As to claim 13, Nogami discloses wherein: a first side portion of the front grill (25) is interposed between the first upper light unit (54) and the first lower light unit (Fig. 12 illustrates how the front grill may be interposed between the first instance of 54 and the first instance of 55); and a second side portion of the front grill is interposed between the second upper light unit and the second lower light unit (Fig. 12 illustrates how the 2nd side portion of the front grill may be interposed between the second instance of 54 and the second instance of 55).  
Regarding claim 14, Nogami discloses further comprising an upper cover (Fig. 3, 24) including: a first end extending from the upper portion of the front grill; a second end that is opposite the first end; and a panel (Fig. 19, 50) defining a plurality of holes configured to enable outside air to communicate with the hood cavity through the plurality of holes (para. [0031] disclose “a wire mesh 50 having a large number of meshes”, i.e. a plurality of holes). 
As to claim 15, Nogami discloses further comprising: a ridgeline that extends from the first end of the upper cover along at least a portion of a center line of the upper cover; and wherein the ridgeline is positioned between a first set of holes of the plurality of holes and a second set of holes of the plurality of holes (para. [0031] disclose “a wire mesh 50 having a large number of meshes”, i.e. a plurality of holes). 
Regarding claim 16, Nogami discloses a grill (Fig. 4, 25) including a mesh material (Fig. 19, 50) defining a plurality of first holes (para. [0031] disclose “a wire mesh 50 having a large number of meshes”, i.e. a plurality of holes); a first cover portion (Fig. 4, 24) positioned above the grill (Fig. 4 illustrates first cover 24 above 25); a second cover portion (Fig. 4, left side plate 26 and para. [0014]); and a third cover portion (Fig. 4, right side plate opposite of 26 and para. [0014]), 
the grill positioned between the second cover portion and the third cover portion (Fig. 4 illustrates the grill 25 located between both instances of 26 and see para. [0014]); and multiple light units (Fig. 12, 54-55) including: a first light unit (Fig. 12, first instance of 54) positioned between the grill and the second cover portion (Fig. 19 illustrates the first instance of 54 positioned between the grill 25 and the second cover portion – left side plate of 26); a second light unit (Fig. 12, second instance of 54) positioned between the grill and the third cover portion (Fig. 19 illustrates the second instance of 54 positioned between the grill 25 and the third cover portion – right side plate of 26); a third light unit (Fig. 12, first instance of 55) positioned between the grill 25 and the second cover portion 26, and between the first cover portion 24 and the first light unit 54 (Figs. 12 and 14 illustrate 55 located between 25 and 26 and between 24 and 54); and a fourth light unit (Fig. 12, second instance of 55) positioned between the grill and the third cover portion, and between the first cover portion and the second light unit (Figs. 12 and 14 illustrate 55 located between 25 and 26 and between 24 and 54); and where the grill, the first cover portion, the second cover portion, and the third cover portion cooperate to define a hood cavity (Fig. 2, 14 and Fig. 5, space behind and below element 20) associated with an engine (para. [0013]).
	As to claim 17, Nogami discloses wherein: a first portion of the grill (25) is interposed between the third light unit (Fig. 12, first instance of 55) and the fourth light unit (Fig. 12, second instance of 55); a second portion of the grill (25) is interposed between the first light unit (Fig. 12, first instance of 54) and the third light unit (Fig. 12, first instance of 55); a third portion of the grill is interposed between the second light unit and the fourth light unit; and a fourth portion of the grill is interposed between the first light unit and the fourth light unit, and interposed between the second light unit and the third light unit (Fig. 12).
	
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmitz et al. (US 9,174,682 B2) disclose a tractor with a hood with a side frame, front grill and multiple lighting units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612    
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                                                                                                                                                                                                                            
/D.D.I/July 13, 2022